Opinion of the Court by
Wm. Rogers Clay, Commissioner-
Affirming.
The plaintiff, Barber Asphalt Paving Company, brought this action to enforce an apportionment lien, amounting to $688.16, against the property of the defendant, George Haller, for the improvement of Twenty-Sixth street from Dumesnil to Cane Run Road. Judgment was rendered in fayor of plaintiff, and defendant appeals.
Appellant’s lot lies on the northwest corner of the intersection of Twenty-Sixth street with Cane Run Road'. It has a frontage of 50 feet on Twenty-Sixth *549street, but widens until it reaches an alley, where its width is 175 feet. The southeast line of the property borders on the northwest lime of Cane Eun Eoad. The only defense made to the action was that the amount of the apportionment warrant was equal to or exceeded the value of the property, and to enforce the same would amount to spoliation. It is the contention of appellant that a portion of the lot does not lie within the taxing district, and, in determining whether or not the enforcement of the lien would amount to spoliation, the value of the lot alone is to be taken into consideration. There is nothing in the record showing that the rear end of the lot extends beyond the taxing district; but, even conceding that it does to the extent of some 7 or 8 feet, as claimed by appellant, we do not think this would materially affect the value of the lot. The lot itself lies on the corner and within the quarter square. We, therefore, conclude that the entire lot is within the taxing district. and not merely that portion of it lying between parallel lines, extending back at right angles to Twenty-Sixth street, and 50 feet apart.
Furthermore, the question of spoliation does not depend upon the value of. the lot alone, but upon the value of the lot with the improvements thereon after the construction of the street, as required by ordinance. Appellant’s testimony is to the effect that the lot, prior to the improvement, taken by itself, was not. worth the amount, of the apportionment warrant. For this purpose he had the witnesses testify to the value of the 50 feet extending back at right angles, and then the value of the triangle bordering on Cane Eun Eoad; also to the value of the small strip, bordering on the alley, which it was contended was not. embraced in the taxing district. Measured in *550this way, the value of the lot was fixed by several witnesses at $500 or $600; but, as said before, this is not the proper way to determine the question of spoliation. It depends, not upon the value of the lot by itself, but upon the value of the property, including the improvements. Considered from this standpoint, appellant himself fixed the value of the property at $1,500; others placed it much in excess of that. The rule established in this State in regard to spoliation is that it is only where the cost of the improvement equals the value of the property sought to be taxed that the enforcement of the lien for the improvement amounts to spoliation. If the cost of the improvement does not equal the value of the property sought to be taxed, the courts will uphold the assessment, and enforce its collection. Otter v. Barber Asphalt Paving Company, 96 S. W. 862, 29 Ky. Law Rep. 1157.
As the value of the property after the improvement of the street is far in excess of the cost of such improvement, we are of the opinion that the circuit court properly held that the cost of the improvement did not amount to spoliation.
'Judgment affirmed.